Citation Nr: 0214102	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  02-00 089	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 2000 Board decision, which determined that the 
moving party did not perfect his appeal of a September 1994 
rating decision.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The moving party served on active duty from March 1968 to 
March 1970.

This motion arises before the Board of Veterans' Appeals 
(Board) from a September 2000 Board decision which the moving 
party alleges contains CUE.

The Board notes that a September 1994 rating decision granted 
service connection and a 30 percent rating for post-traumatic 
stress disorder (PTSD), effective from February 1994, and 
denied service connection for other disabilities.  In a 
November 1996 decision, the RO granted an increased rating of 
100 percent rating for PTSD, effective from May 1996.  A 
January 2001 RO decision determined that the moving party was 
permanently and totally disabled.  The moving party's CUE 
motion with respect to the September 2000 Board decision is 
primarily for the purpose of obtaining an earlier effective 
date for a 100 percent rating for PTSD.

The Board notes that the moving party's motion for 
reconsideration of the September 2000 Board decision was 
denied in December 2000.  He also appealed the September 2000 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court), and later withdrew that appeal, 
which was then dismissed by the Court in a November 2001 
order. 


FINDING OF FACT

The September 2000 Board decision, which determined that the 
moving party did not perfect an appeal of a September 1994 
rating decision, was reasonably supported by evidence then of 
record.


CONCLUSION OF LAW

There was no CUE in the September 2000 Board decision, which 
determined that the moving party did not perfect an appeal of 
a September 1994 rating decision.  38 U.S.C.A. § 7111 (West 
Supp. 2002); 38 C.F.R. § 20.1403 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the notification and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)) are not applicable to CUE 
claims, nor are the regulations implementing the VCAA.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).
Factual Background

On February 24, 1994, the RO received the moving party's 
claim for service connection for a number of conditions, 
including PTSD.

In a September 1994 rating decision, the RO granted service 
connection for PTSD, with a 30 percent rating, effective from 
February 24, 1994, and denied service connection for a back 
disability, a right hand disability, and a testicular 
condition with low sperm count.  The moving party and his 
representative, the American Legion, were notified of this 
decision by a letter dated September 29, 1994.

In November 1994, the RO received a notice of disagreement 
from the moving party's representative, with respect to each 
of the determinations in the September 1994 rating decision.  
This correspondence listed the moving party's address as a 
street address in Ballston Spa, New York.

In October 1995, the RO received a letter from the New York 
State Department of Correctional Services, to the effect that 
the moving party was currently incarcerated.

In November 1995, the RO received a statement from the Hudson 
Correctional Facility to the effect that the moving party was 
incarcerated beginning in early May 1995, and his scheduled 
release date was in early January 1997.  It was noted that 
the moving party had been in a work release or halfway house 
program since mid-August 1995.

On November 22, 1995, the RO issued a statement of the case 
to the moving party and his representative.  The statement of 
the case was sent to the street address in Ballston Spa, New 
York which was listed on the moving party's notice of 
disagreement.  The accompanying letter informed the moving 
party that he had to file his appeal within 60 days from the 
date of the letter, or the remainder, if any, of the one-year 
period from the date of notification of the action appealed.  
The top portion of the accompanying letter contained the 
specific identifier "306/209/JJ" for reference when 
replying to the letter.

On December 12, 1995, the RO received a cover letter from the 
moving party's representative, enclosing a handwritten 
statement signed by the moving party, in which he requested a 
personal hearing for the issues disposed of in the September 
1994 rating decision.  The moving party listed his address as 
the street address in Ballston Spa, New York.  In addition, 
the moving party included the "reply to" information, 
"306/209/JJ" at the top of his statement. 

On May 6, 1996, the RO received a VA Form 9 (Appeal to Board 
of Veterans' Appeals) from the moving party.  He listed his 
address as the street address in Ballston Spa, New York.

By a letter to the moving party dated in October 1996, the RO 
informed him that he did not submit a timely substantive 
appeal to the September 1994 rating decision, and that the 
decision was therefore final.  He was told that the May 1996 
VA Form 9 would be used to reopen his claim.  The moving 
party appealed this determination, essentially asserting that 
he never received the statement of the case.

At a July 1997 RO hearing, the moving party testified that he 
first saw the statement of the case in March 1997, in the 
Washington County Veterans Service Agency.  E.L. Mazzochi (a 
service officer for The American Legion who was also a 
Washington County service officer) testified that the moving 
party frequently contacted his office and was very involved 
with his VA claims.  The moving party and Mr. Mazzochi stated 
that the original statement of the case was mistakenly sent 
by VA to the Saratoga Veterans Service Agency, and that the 
moving party did not receive a copy of the statement of the 
case in the mail from VA.  His representative stated that 
between December 1, 1995, and January 1996, he was told that 
a statement of the case had been sent out by VA.  In January 
1996, he wrote to the RO and stated that neither the moving 
party nor his representative had received a statement of the 
case.  He stated that the Saratoga Veterans Service Agency 
eventually forwarded the statement of the case to the 
Washington County Veterans Service Agency, where the moving 
party first saw it in March 1997.  

At the hearing, the moving party submitted a photocopy of a 
December 1995 letter from Mr. Mazzochi to The American 
Legion's New York office and the RO, and a photocopy of a 
January 1996 letter from The American Legion to the RO to the 
effect that several veterans had not received statements of 
the case in a timely manner.  The December 1995 letter 
relates that the moving party's notice of disagreement was 
sent in November 1994 and his statement of the case was sent 
on November 22, 1995.  At the hearing, the moving party also 
submitted a photocopy of his November 1995 statement of the 
case.  There are two date stamps on the cover letter:  one 
dated November 27, 1995, by The American Legion at the New 
York RO, and one dated March 10, 1997, by the Washington 
County Veteran Service Agency. 

At a July 2000 Board hearing, the moving party reiterated 
many of his assertions.  He said that he did not receive a 
copy of the statement of the case dated November 22, 1995, 
during the period from November 1995 through January 1996.  
He stated that in November 1995, he was living at the street 
address in Ballston Spa, New York to which the statement of 
the case was addressed.  He said he first saw a copy of the 
statement of the case in March 1996.  Mr. Mazzochi testified 
that when he wrote to the RO to complain about untimely 
statements of the case, although he had not yet seen the 
moving party's November 22, 1995, statement of the case, he 
knew the date of that document (cited in his December 1995 
letter) because an employee of The American Legion from the 
New York office had a copy of the statement of the case and 
told him the date.

In a September 2000 decision, the Board determined that the 
moving party did not perfect his appeal of a September 1994 
rating decision with a timely substantive appeal.  The moving 
party now asserts that there was CUE in this Board decision.

In a December 2001 motion alleging CUE in the September 2000 
Board decision, the moving party asserted that the decision 
was in error because it was based almost solely upon the 
presence of a "J" number in a letter from his 
representative to VA.  He said that if he had been notified 
that the "J" number was important, he could have submitted 
evidence on this point and changed the outcome of the Board 
decision.  He enclosed a letter from Mr. Mazzochi, who said 
he learned of the existence of the statement of the case in a 
telephone call with the RO, and he obtained the "J" number 
at that time, and thereafter placed it on a statement sent to 
the RO.  In July 2002, the moving party submitted a duplicate 
copy of a page from a July 1998 statement of the case, which 
was already of record.

Analysis

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 2002). 

CUE is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).  

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when the decision was made.  
38 C.F.R. § 20.1403(b) (2001).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made; if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2001).  Examples of 
situations that are not CUE include the following:  (1) 
Changed diagnosis.  A new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to 
assist; and, (3) Evaluation of evidence.  A disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d) (2001).  

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation. 38 C.F.R. § 
20.1403(e) (2001).

The United States Court of Appeals for the Federal Circuit 
recently upheld all the regulations concerning Board CUE, 38 
C.F.R. §§ 20.1400-20.1411, with the exception of a procedural 
portion of 38 C.F.R. § 20.1404(b) which has no bearing on the 
instant case. Disabled Am. Veterans v. Gober, 234 F.3d 682 
(Fed. Cir. 2000).

The law in effect at the time of the September 2000 Board 
decision may be briefly summarized.  An appeal consists of a 
timely filed notice of disagreement and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  For an appeal to be timely, the veteran must file a 
notice of disagreement within the year after the RO sends him 
notice of the adverse decision; and he must file a 
substantive appeal within 60 days of issuance of the 
statement of the case, or within the remainder of the one-
year period which follows the RO's notice to him of the 
adverse decision, whichever period ends later.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302 (2000).

At the time of the September 2000 Board decision, governing 
case law provided that there is a presumption of regularity 
(i.e. that a statement of the case was mailed as shown) that 
attends the administrative functions of the Government.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), appeal 
dismissed, 53 F.3d 347 (Fed. Cir. 1995) (the law presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary").

In the September 2000 decision, the Board found a substantive 
appeal was not received within 60 days of the issuance of the 
statement of the case in November 1995, or within one year 
after notice of the September 1994 decision.  It was noted 
that the statement of the case was addressed to the address 
at which the moving party was living at that time, and that a 
December 1995 hearing request signed by the veteran included 
a "J" number which was only found in the November 1995 
statement of the case.

In his motion for review for CUE, the moving party 
essentially contends that the VA failed to notify him of the 
importance of the "J" number prior to issuance of the 
September 2000 Board decision, and that if he had known, he 
would have submitted evidence on this point and changed the 
outcome of the Board decision.  The moving party submitted a 
statement from Mr. Mazzochi.  In this regard, the Board notes 
that the determination of CUE must be based on the record and 
law that existed at the time of the prior adjudication, and 
that additional evidence, such as Mr. Mazzochi's recent 
statement, may not be considered.  38 C.F.R. § 20.1403(b) 
(2001).

There is a high standard which must be met to upset a final 
Board decision based on CUE, and such standard has not been 
met here.  The moving party's current CUE arguments 
fundamentally pertain to either an assertion that the VA 
failed in its duty to assist or to a disagreement as to how 
the facts were weighed or evaluated.  These allegations can 
never rise to the stringent definition of CUE.  38 C.F.R. § 
20.1403(d) (2001); Damrel, supra.

The correct facts, as they were known at the time, were 
before the Board, and the Board gave a reasonable 
interpretation of the evidence before it.  Based on the 
record at the time, the Board did not incorrectly apply the 
law then in effect.  It cannot now be said that all 
reasonable adjudicators would have reached a different result 
or that there was undebatable error in the September 2000 
Board determination that the moving party did not perfect his 
appeal of a September 1994 rating decision with a timely 
substantive appeal.

Thus, the Board concludes that the moving party has not 
demonstrated the type of error required to establish CUE in 
the September 2000 Board decision, and the CUE motion must be 
denied.

ORDER

The motion that there was CUE in the September 2000 Board 
decision, which determined that the moving party did not 
perfect an appeal of a September 1994 rating decision, is 
denied.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



